Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to papers filed August 10, 2021. Applicant’s reply to the restriction/election requirement of June 11, 2021 has been entered. Claims 6, 7, 9, 10, and 18 have been amended; claims 3 and 16 have been canceled; and no claims have been newly added. Claims 1, 2, 4-15, and 17-29 are pending. 
Priority
Applicant’s claim for the benefit of prior-filed WIPO International Application No. PCT/US2017/038499, filed June 21, 2017 under 35 U.S.C. 365(c), which claims the benefit of prior-filed U.S. Provisional Patent Application Nos. 62/352,952 and 62/413,847, filed June 21, 2016 and October 27, 2016, respectively, under 35 U.S.C. 119(e), is acknowledged. 
Election/Restrictions
Applicant’s election of Group I, claims 1, 2, 4-15, 17, 18, and 20-29, is acknowledged. Applicant’s elections of i) “treating/reducing IBS-C” as the species of method, ii) “42 mg” as the species of formulation dose, iii) “first dose dissolving at pH 5 or greater, second dose dissolving at pH 7-14, ratio of 1:5” as the species of modified-release particle enteric polymer profile, iv) “reduces constipation” as the species of method outcome, and v) “does not affect blood lipids” as the species of method outcome which is not observed are all also acknowledged. The Examiner has determined that claims 1, 2, 4-8, 10, 11, and 18 read on the elected subject matter. 
without traverse (MPEP § 818.01(a)).
Election was made without traverse in the reply filed on August 10, 2021. Claims 1, 2, 4-8, 10, 11, and 18 are currently under examination. 
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-8 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 6-8 and 10 are directed to modified-release particles coated with an enteric polymer that dissolves at pH of “5 or greater” or at pH “7-14”. Such limitations are not found in the original specification and claims. While Applicant appears to have adequate support for modified-release particles comprising an enteric polymer that dissolves at pH 5.5, or an enteric polymer that dissolves at pH 7, Applicant does not appear to have adequate support for the claimed modified-release particles. 
This constitutes new matter.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-8, 10, 11, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the acronym “IBS”, which is not defined by the claim. Claims must stand alone to define the invention and should not rely on the specification, drawings, or extraneous materials to give them meaning. At the very least, Applicant should define “IBS” by its formal chemical name before employing the corresponding acronym. 
Claim 5 is indefinite for the following reasons:
1. Claim 5 does not specify which claim it depends from. 

3. Claim 5 stipulates in a wherein clause that the formulation is administered “chronically, optionally for at least about 12 weeks”. One of ordinary skill in the art cannot definitively ascertain the metes and bounds of the claimed subject matter. The limitation “chronically” is arbitrary and subjective, and not defined by the claim. Moreover, one of ordinary skill in the art cannot definitively ascertain how the “optional” limitation of “at least about 12 weeks” is supposed to limit “chronically”, if at all. For example, is the “at least about 12 weeks” intended to be the intended definition of “chronically”, or rather does the definition mean that “chronically” can mean something entirely different?
Claims 6 and 7 each contain the limitation “an enteric polymer that dissolves at pH 5 or greater (i.e. 5-14) or 7-14”. In other words, the claim contains at least one broad limitation and at least one narrow limitation that falls within the broad limitation, in the alternative in the same claim, which is indefinite since the claim does not clearly set forth the metes and bounds of the patent protection desired. 
Claim 10, which depends from claim 1, is simply directed to “the method of claim 1, comprising”, and then proceeds to delineate percentages of various chemical constituents. Applicant is advised, as one of ordinary skill in the art would recognize, that a method cannot comprise various constituent elements in specified amounts. The method as presented is incomprehensible. Only a composition, such as would be employed in a method, can contain the enumerated requisite constituent elements in the specified amounts. But the claim never specifies what composition is being 
***Although claim 9 is currently withdrawn, it is noted that claim 9 suffers from the very same issue. 
Claim 18 stipulates in a wherein clause that “the method is insufficient to provide a clinically-meaningful reduction in blood lipids”. The limitation “clinically meaningful” is not defined by the claim, and appears to be arbitrary, relative, and subjective. For example, the very same degree of reduction of blood lipids in one subject may be considered “clinically meaningful” but not in another subject. Indeed, a certain reduction in blood lipids could be “clinically meaningful” in one certain subject, but an even greater reduction in blood lipids could be considered not “clinically meaningful” in another subject, depending on the particulars about the subject and their lipid profile and health conditions. 
Claims 2, 4-8, 10, 11, and 18 are (also) indefinite for depending from an indefinite claim. 
Obviousness-Type Double Patenting (I-IV)
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4-8, 10, 11, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20 and 22 of U.S. Patent No. 9,956,292. 
Applicant’s elected subject matter is directed to a method of treating constipation-associated irritable bowel syndrome (IBS-C) in a human subject in need thereof without reducing blood lipids comprising administering daily a formulation at a dose of 42 mg, the formulation comprising modified-release particles (e.g. minitablets) comprising about 5-20 wt% lovastatin lactone, about 30-60 wt% microcrystalline cellulose, about 1-10 wt% copovidone, about 0.1-3 wt% silicon dioxide, about 0.1-3 wt% magnesium stearate, about 1-10 wt% crospovidone, and an enteric polymer, wherein the first set of particles comprises about 0.5-10 wt% of an enteric polymer that dissolves at pH 5 or greater and the second set of particles comprises about 1-15 wt% of an enteric polymer that dissolves at pH 7-14, and wherein the first and second sets of particles are present in a ratio of about 1:5. 
Claims 20 and 22 of U.S. Patent No. 9,956,292 disclose a method of treating constipation-associated irritable bowel syndrome (IBS-C) comprising administering an effective amount of a formulation comprising modified-release particles (e.g. minitablets) comprising about 5-20 wt% antimethanogenic statin, about 30-60 wt% microcrystalline cellulose, about 1-10 wt% copovidone, about 0.1-3 wt% silicon dioxide, about 0.1-3 wt% magnesium stearate, about 1-10 wt% crospovidone, and an enteric polymer, wherein the first set of particles comprises about 0.5-10 wt% of an enteric polymer that dissolves at pH 5.5 and the second set of particles comprises about 1-15 wt% of an enteric 
Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 9,956,292 expressly discloses that by antimethanogenic statin is meant e.g. lovastatin lactone, that the subject is e.g. a human; and that the administration can be daily and chronic..
II. Claims 1, 2, 4-8, 10, 11, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of U.S. Patent No. 10,328,151. 
Applicant’s elected subject matter is directed to a method of treating constipation-associated irritable bowel syndrome (IBS-C) in a human subject in need thereof without reducing blood lipids comprising administering daily a formulation at a dose of 42 mg, the formulation comprising modified-release particles (e.g. minitablets) comprising about 5-20 wt% lovastatin lactone, about 30-60 wt% microcrystalline cellulose, about 1-10 wt% copovidone, about 0.1-3 wt% silicon dioxide, about 0.1-3 wt% magnesium stearate, about 1-10 wt% crospovidone, and an enteric polymer, wherein the first set of particles comprises about 0.5-10 wt% of an enteric polymer that dissolves at pH 5 or greater and the second set of particles comprises about 1-15 wt% of an enteric polymer that dissolves at pH 7-14, and wherein the first and second sets of particles are present in a ratio of about 1:5. 
Claim 21 of U.S. Patent No. 10,328,151 disclose a method of treating constipation-associated irritable bowel syndrome (IBS-C) without reducing blood cholesterol comprising administering an effective amount of a formulation comprising 
Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,328,151 expressly discloses that by antimethanogenic statin is meant e.g. lovastatin lactone, that the subject can be e.g. a human, that the ratio of the first and second sets of particles can be 1:5, and that the administration can be daily and chronic.
III. Claims 1, 2, 4-8, 10, 11, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 6-13 of U.S. Patent No. 10,668,159. 
Applicant’s elected subject matter is directed to a method of treating constipation-associated irritable bowel syndrome (IBS-C) in a human subject in need thereof without reducing blood lipids comprising administering daily a formulation at a dose of 42 mg, the formulation comprising modified-release particles (e.g. minitablets) comprising about 5-20 wt% lovastatin lactone, about 30-60 wt% microcrystalline cellulose, about 1-10 wt% copovidone, about 0.1-3 wt% silicon dioxide, about 0.1-3 wt% magnesium stearate, about 1-10 wt% crospovidone, and an enteric polymer, wherein the first set of particles comprises about 0.5-10 wt% of an enteric polymer that dissolves at pH 5 or greater and 
Claim 1-3 and 6-13 of U.S. Patent No. 10,668,159 disclose a method of treating constipation-associated irritable bowel syndrome (IBS-C) in a patient in need thereof without reducing blood cholesterol comprising administering daily a formulation at a dose of 21 mg or 42 mg, the formulation comprising modified-release particles (e.g. minitablets) comprising about 12 wt% lovastatin lactone, about 61 wt% microcrystalline cellulose, about 6 wt% copovidone, about 2 wt% silicon dioxide, about 1 wt% magnesium stearate, about 5 wt% crospovidone, and an enteric polymer, wherein the first set of particles comprises about 15 wt% of an enteric polymer that dissolves at pH 5.5 and the second set of particles comprises about 15 wt% of an enteric polymer that dissolves at pH 7, and wherein the first and second sets of particles are present in a ratio of about 1:5. 
Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,668,159 expressly discloses that the patient can be e.g. a human, and that the administration can be daily and chronic.
IV. Claims 1, 2, 4, 5, 11, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,736,871. 
Applicant’s elected subject matter is directed to a method of treating constipation-associated irritable bowel syndrome (IBS-C) in a human subject in need thereof without 
Claim 1-10 of U.S. Patent No. 10,736,871 disclose a method of inhibiting/reducing methanogenesis in a human subject with constipation-associated irritable bowel syndrome (IBS-C) without reducing blood cholesterol comprising administering a modified-release enteric formulation comprising lovastatin lactone. 
Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,736,871 expressly discloses that the modified-release enteric formulation is at a dose of 21 mg or 42 mg, and that the administration can be daily and chronic.
Claim Rejections - 35 USC § 102(a)(1)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-8, 10, 11, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anonymous (PR Newswire [online]; 2015), in view of Hubert et al. (J Pharm Sci. 2018; 107: 662-671).
Applicant’s elected subject matter is directed to a method of treating constipation-associated irritable bowel syndrome (IBS-C) in a human subject in need thereof without reducing blood lipids comprising administering daily a formulation at a dose of 42 mg, the formulation comprising modified-release particles (e.g. minitablets) comprising about 5-20 wt% lovastatin lactone, about 30-60 wt% microcrystalline cellulose, about 1-10 wt% copovidone, about 0.1-3 wt% silicon dioxide, about 0.1-3 wt% magnesium stearate, about 1-10 wt% crospovidone, and an enteric polymer, wherein the first set of particles comprises about 0.5-10 wt% of an enteric polymer that dissolves at pH 5 or greater and the second set of particles comprises about 1-15 wt% of an enteric polymer that dissolves at pH 7-14, and wherein the first and second sets of particles are present in a ratio of about 1:5. 
PR Newswire discloses a method of treating constipation-associated irritable bowel syndrome (IBS-C) in a human subject in need thereof without reducing blood lipids comprising administering daily for 28 days (i.e. chronic administration) a modified-release lovastatin formulation designated “SYN-010”. 
Hubert et al. disclose that by “SYN-010” is meant a formulation at a dose of 42 mg, the formulation comprising modified-release particles (e.g. minitablets) comprising a core (i.e. 85 wt%, i.e. SB-17 or SB-42) and an enteric coating (i.e. 15 wt%), wherein the core itself comprises 14 wt% lovastatin lactone, 70 wt% microcrystalline cellulose, 7 wt% copovidone, 2 wt% silicon dioxide, 1 wt% magnesium stearate, and 6 wt% 
Because the core comprises 85 wt% of the coated particle, the coated particle as a whole contains 12 wt% lovastatin lactone, 60 wt% microcrystalline cellulose, 6 wt% copovidone, 1.7 wt% silicon dioxide, about 1 wt% magnesium stearate, and 5 wt% crospovidone.
Therefore, PR Newswire anticipates the instantly claimed subject matter. 
Conclusion
No claims are allowed. 
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320.  The examiner can normally be reached on Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DAVID BROWE/Primary Examiner, Art Unit 1617